184 F.2d 672
50-2 USTC  P 10,790
Walter H. LIPPERT, Petitioner,v.COMMISSIONER of INTERNAL REVENUE.
No. 13927.
United States Court of Appeals Eighth Circuit.
Oct. 10, 1950.

Robert J. Bannister, Paul F. Ahlers, Des Moines, Iowa, and Jack T. Conn, Ada, Okl., for petitioner.
Thereon . Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., A. F. Prescott, Sp. Asst. to Atty. Gen., L. W. Post, Sp. Asst. to Atty. Gen., Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, and Charles E. Lowery, Sp. Atty., Bureau of pinternal Revenue, Washington, D.C., for respondent.
PER CURIAM.


1
Case remanded to the Tax Court of the United States with directions to vacate its decision entered November 8, 1948, 11 T.C. 783, and to enter a decision in accordance with the parties' agreement in compromise, providing that there is now no deficiency and no payment of gift tax for petitioner, on stipulation.